TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-16-00769-CV


                                   In re Charla H. Edwards


                                        R. P., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




         FROM THE 340TH DISTRICT COURT OF TOM GREEN COUNTY,
     NO. C150047CPS, THE HONORABLE GARY L. BANKS, JUDGE PRESIDING

                            ORDER TO SHOW CAUSE

PER CURIAM

               This is a contempt proceeding ancillary to the appeal of R. P. The subject of this

proceeding is Charla H. Edwards, appellant’s attorney.

               Appellant filed his notice of appeal on November 21, 2016, and his brief was due

December 27, 2016. On December 29, 2016 we ordered counsel to file appellant’s brief no later

than January 17, 2017. To date, appellant’s brief has not been filed.

               Therefore, it is hereby ordered that Charla H. Edwards shall appear in person

before this Court on Wednesday, February 8, 2017, at 1:30 p.m., in the Third Court of Appeals

courtroom, located on the first floor of the Price Daniel, Sr. Building, 209 West 14th Street, in

Austin, Travis County, Texas, to show cause why she should not be held in contempt and have

sanctions imposed for her failure to obey our December 29, 2016 order. This order to show
cause will be withdrawn and Edwards will be relieved of her obligation to appear before this

Court as ordered above if the Clerk of this Court receives appellant’s brief on or before

February 6, 2017.

              It is ordered on January 23, 2017.



Before Justices Puryear, Pemberton, and Goodwin